DETAILED ACTION

This office action is a response to the amendment filed on 01/27/2021. Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 01/27/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for performing physical layer signaling in next generation vehicle (NGV) system where an NGV frame comprises a legacy signal field (L-SIG) and an NGV signal field. The method determines multiple data and pilot subcarriers associated with the L-SIG. Additional subcarriers associated with the L-SIG are located at band edges of the L-SIG, which are used as training bits and to notify other NGV devices of the presence of 802.11p devices in the area. The method provides higher throughput and better range to communicate with legacy devices deployed.
Prior art reference Martinez discloses a wireless network comprising NGV and legacy devices. The devices communicate using newer standard which includes signaling with L-STF, L-LTF and signaling fields. The data is transmitted based on an OFDM scheme and the receiver decodes SIG 
Prior art reference Azizi discloses a high efficiency WLAN frame which includes fields such as legacy signal field and a newer high efficiency (HEW) signaling field. The L-SIG may be configured for transmission using a legacy number of data and pilot subcarriers. In some cases, additional reference subcarriers of the L-SIG may be used for channel estimation by a HEW station.
Prior art reference Sun discloses a method for generating a physical layer data unit for transmission where the data unit includes a legacy signal field (L-SIG). In some cases, the L-SIG field may include a bit to indicate whether the data unit is a simultaneous transmission by multiple communication devices.
Thus, prior art in general discloses that the legacy signal field may be used for channel estimation and indicating simultaneous transmission by multiple devices. However, prior art on record does not disclose determining a next generation vehicle frame comprising a legacy signal field to notify other NGV devices of the presence of 802.11p devices in the area.
Claims 1, 10, 19 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of determining an NGV frame comprising a legacy signal field (L-SIG) and an NGV signal field; wherein the plurality of data subcarriers and the plurality of pilot subcarriers are surrounded by the at least two additional subcarriers associated with the L-SIG to notify other NGV devices of the presence of 802.11p devices in the surrounding area; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414